Holmes, J.,
concurring. I concur in the judgment and discussion within the majority opinion relating to the mandatory nature of Section 15(C), Article II of the Ohio Constitution, in that plaintiff stated a claim upon which relief could be granted concerning the allegation that R.C. 140.051 was enacted in violation of such constitutional provision. In addition, I concur in the conclusion that plaintiff also stated a justiciable claim that R.C. 140.051 was enacted in violation of Section 15(D) of Article II. However, my reasons therefor vary somewhat from that of the majority.
It is my view that both Sections 15(C) and (D) of Article II should be interpreted by the courts as I believe the framers of the Constitution intended; that is, as they are written. In this regard, I believe that this court’s previous renditions to the effect that such sections shall be viewed as directory, rather than mandatory, have been misinterpretations of the Constitution.
The more reasonable reading of any constitutional provision, whether it affects personal rights, legislative procedures, jurisdiction of the courts, or any other matter concerning our state, its governmental functions, or its citizens, is that the provision was established to be mandatorily followed within reasonable limitations.
Accordingly, it has been my continuing view that the constitutional provisions in question should be considered mandatory upon the legislative body of our state, but interpreted in a reasonable and liberalized manner with the public policy aim being to arrive at a judicial conclusion short of *8presenting a head-on conflict between the legislative and judicial processes of our government.
While Ohio is the only state to hold the one-subject provision directory, all other courts addressing this issue have adopted a common technique to reduce judicial interference with legislative action. These jurisdictions liberally construe their mandatory constitutional provisions so as not to hamper the legislature by making the laws unnecessarily restrictive in their scope and operation. See Ruud, “No Law Shall Embrace More Than One Subject” (1958), 42 Minn. L. Rev. 389, 393-394. This standard is an accurate interpretation of the provisions as written and also provides the legislature with some latitude to enact comprehensive legislation.
Having been a member of the General Assembly for a number of years, I truly respect and, hopefully, understand the legislative process, and have no intent to undermine the necessary freedoms of that process. However, a reasonable adherence to the provisions of Sections 15(C) and (D) of Article II by the General Assembly should occasion little or no conflict or adverse review by the judicial system of Ohio.
I was able to concur in the recent judgment of this court in State, ex rel. Dix, v. Celeste (1984), 11 Ohio St. 3d 141, because even under a mandatory application of Section 15(D), Article II, a reasonable interpretation of the statute under consideration there would call for the conclusion that no violation of the one-subject provision was present. With the statute under consideration here, I reach another conclusion.
I, therefore, concur in the judgment of the majority in its remand of the cause for the determination of the issues upon the law pronounced herein, and also concur that such determinations may only be applied prospectively, and not to any existing contracts, and rights and duties flowing therefrom.